Dissenting Opinion
Clements, J.
— The majority opinion creates too technical a rule of procedure to be burdened upon lawyers and judges.
The complaint in this cause was filed on October 30, 1957, and on July 25, 1958, the defendant-appellee filed his answer in two paragraphs and cross-complaint bringing in new parties. There is no lawyer who could prepare, and no judge who could give, under Rule 1-7A of the Supreme Court, jury instructions as to the issues for trial and burden of proof on the court’s record in this case as it existed at the close of the court’s business on July 25,1958.
Further proceedings were had in this cause toward making up the issues, and on April 17, 1959, the court, by its order, sustained plaintiff-appellant’s demurrers *579and took out of the record the defendant-appellee’s second paragraph of answer and cross-complaint, and on this date, April 17, 1959, plaintiff-appellant made her request for a jury trial.
The trial judge controls the steps taken in his court in making up the issues to be tried. Sections 2-1010— 2-1014, Burns’ 1946 Replacement; Doughty et al. v. State Dept. of Pub. Welf. et al. (1954), 233 Ind. 475, 478, 121 N. E. 2d 645. If the trial judge judicially knew that the defendant cannot, or will not, file an amended second paragraph of answer, and cannot, or will not, plead over on his cross-complaint to which a demurrer was sustained, the issues on which the case would be tried were first known on April 17, 1959, and the plaintiff’s ten days in which to request a jury trial began to run on April 18,1959.
Under a reasonable and understandable interpretation of Rule 1-8A of the Supreme Court the plaintiff-appellant’s request for a jury trial made on April 17, 1959, was timely and should have been granted.
Judgment should be reversed.
Note. — Reported in 187 N. E. 2d 582. Transfer denied 196 N. E. 2d 76.